The
Republic of Haiti wishes to add its voice to all those
who have already congratulated Mr. Harri Holkeri of
Finland on his election to the presidency of the General
Assembly at its fifty-fifth session. We take this
opportunity also to pay tribute to Mr. Theo-Ben
Gurirab for the success with which he guided the work
of the fifty-fourth session.
I convey warm regards to the Secretary-General,
Mr. Kofi Annan, who has made a remarkable
contribution to enhancing the confidence placed in the
Organization.
The Republic of Haiti welcomes the admission of
Tuvalu to membership of the United Nations.
There is no question but that this session should
focus on how to implement the decisions taken by our
heads of State or Government during the Millennium
Summit with a view to forging a policy of effective
global cooperation for the twenty-first century. Despite
all the criticism one could legitimately level at the
Organization after 55 years, the United Nations system
remains the sole worldwide structure that can provide
collective solutions to the problems facing us in the
spheres of international security, the environment and
economic and social development.
The Organization is often found lacking in terms
of solutions to problems. But we know very well that
this lack of effectiveness is the result of several factors,
including a lack of resources and poor management of
those that are available, and overlap in the functions of
United Nations institutions and agencies. We think it is
important to continue to rationalize the functioning of
the Organization in order to secure the best results
from existing resources. We must remember that
entrusting the United Nations with a mandate without
providing it with the proper means for fulfilling it has
the inevitable and negative consequence of
undermining the Organization's credibility.
Last June in Geneva, we took stock of the
outcome of the Copenhagen World Summit for Social
Development. The assessment was very mixed, not to
say negative. The fact is that the Copenhagen
Declaration on Social Development and Programme of
Action were formulated in response to a world socio-
historical situation marked both by a widening gap
between North and South and by a distinct incongruity
between the positive economic aspects and the negative
social aspects of globalization. Social development
therefore gains in urgency as the process of
globalization accelerates.
In spite of all the political and economic
difficulties facing the Republic of Haiti, it has made
constant efforts to attain the goals of the Copenhagen
Summit, as witnessed by the seemingly minor but
actually important fact that between 1997 and 2000
Haiti's ranking in the United Nations Development
Programme human development index rose from 156
to 150. But we know that we are far from reaching
acceptable levels of social development. That is why
the Haitian Government continues to devote special
attention to implementing the Programme of Action for
the Least Developed Countries for the 1990s.
The Third United Nations Conference on the
Least Developed Countries will be held at Brussels in
May 2001. It will, inter alia, assess what has been done
to strengthen the human and institutional capacities of
the least developed countries. Unless these are
strengthened, it will be extremely difficult for least
developed countries fully to attain goals of the
Copenhagen Programme of Action.
Beyond its social aspects, the question of
development will be decisive for the peaceful future of
international relations. Statistics remind us daily that
the countries of the North and the countries of the
South are moving further apart as the changes brought
about by globalization continue swiftly. This situation
is politically, economically and ecologically dangerous
20

for the stability of the international system; this could
lead in the long term to the spread of areas bereft of
law, to sudden migratory flows and to the continued
use of armed conflicts and violence as a way of
conducting relations between and within nations.
Haiti therefore welcomes the fact that a central
theme of next year's second high-level dialogue on
strengthening international economic cooperation for
development through partnership will be the
identification of ways to integrate developing countries
into the world economy in the twenty-first century.
The economy of the twenty-first century will
increasingly be based on new information technologies
and this will be an enormous challenge for the
developing countries. Because of this, maximizing
cultural resources and local genetic resources for
development and for preserving traditional knowledge
will become essential for sustainable development,
since it offers an appropriate legal framework to enable
countries of the South to preserve their intellectual
property rights to their genetic resources.
Implementation of a global policy for economic
development will have no really significant effect on
real development of the human being if the question of
peace is neglected. Peace and development are
interdependent and mutually reinforcing. The United
Nations Educational, Scientific and Cultural
Organization's constitution states explicitly that “since
wars begin in the minds of men, it is in the minds of
men that the defences of peace must be constructed”. It
is therefore essential that the concept and the practice
of peace become a real culture so as to enable societies
and individuals to develop and enrich themselves
through their cultural diversity. We welcome the
proclamation of 2001 as the “Year of Dialogue among
Civilizations”.
Social development and the worldwide
dissemination of a culture of peace are definitely basic
elements here. However, we think that it is important to
welcome the idea of integrating them into a wider
conceptual and operational dimension — the dimension
of human security which places the human being at the
very heart of international priorities. Far from harming
the interests of the nation-State, human security fully
meets its concerns. In fact, human security goes
beyond, formally speaking, the natural sphere of action
of nation-States to deal with transnational phenomena
such as the degradation of the environment, natural
disasters and international crime in all of its many
aspects which pose serious threats to the control over,
and managing of, national affairs. The great challenge
today is to work out and implement a programme for
human security that establishes, as a yardstick for its
success, its ability to release men and women in our
world from the slavery of poverty.
In our search for solutions to current problems,
we need to envisage the reform of our Organization
and, in particular, the reform of the Security Council
and the Economic and Social Council.
Questions of development are linked to questions
of international security and therefore neither of these
reforms should be neglected. After years of negotiation
and debate, it is time now for the international
community to reach a consensus on the
democratization of the Security Council to make it
better adapted to the new international realities. It
would also be an ideal time to give thought to a
thorough reassessment of the veto, which is no longer
in keeping with the current state of international
relations.
The attainment of these goals will make it
possible for our Organization to discharge its twofold
mission: guaranteeing peace among nations and
assisting the peoples of the earth to develop their
potential.
Likewise, the reform of the Economic and Social
Council is essential if we want to give the United
Nations the tools it needs to confront the challenges of
the twenty-first century. This reform should seek to
avoid or eliminate the functional overlapping of
programmes of action of the agencies of the United
Nations system, while developing a policy of
partnership for development. Accordingly, it is
essential to strengthen the functions of the Economic
and Social Council that relate to the coordination of
funds and programmes. The strengthening of the role
of, and the functioning of, the Economic and Social
Council is particularly crucial in this era of
globalization. Only the definition and implementation
at the multilateral level of coordinated plans of action
will make it possible to help, in a meaningful way, the
efforts of States to eradicate poverty and to establish a
solid basis for comprehensive sustainable development.
Our Organization is rightly called a universal
Organization. This is why the Republic of Haiti
welcomed enthusiastically our unanimous decision to
21

admit Tuvalu as the 189th Member. It is only right that
the 9,000 inhabitants of that country be properly
represented in our world Organization.
Therefore the situation of the 23 million Chinese
of Taiwan is a matter of concern to us. We welcome the
fact that the dialogue-based approach continues to
prevail on both sides of the Straits of Taiwan. While we
wait for the dialogue to produce satisfactory results for
both sides, we think that the question of the
representation of these 23 million people deserves the
attention of the United Nations.
Allow me to conclude by referring to a few
figures. According to the latest report on development,
produced by the World Bank, one fifth of the world's
population, no less than 1.2 billion people, are living
on less than one dollar a day. One out of five children
die before reaching the age of five. The World Bank
tells us also that the 20 richest countries have an
average income which is 37 times higher than that of
the 20 poorest countries and this gap is twice what it
was 40 years ago.
And yet, these last 40 years were all decades
devoted to development by the international
community. There is, therefore, a problem here that I
would call the paradox of the twentieth century. Never
has humanity attained such a capacity to produce all
kinds of goods and riches, and yet never have there
been so many people unjustifiably going hungry.
The essential challenge today is for the twenty-
first century not to resemble the twentieth in this
respect. To make this happen, the mind-boggling
constant increase in scientific knowledge must be
properly harnessed to the fight against poverty in all of
its various manifestations.
The United Nations cannot spend another 55
years talking about development: it is time now, it is
high time to make development a reality. The entire
credibility of the Organization hinges on this issue
because, basically, development is another name for
peace.
Despite the many obstacles we face, Haiti hopes
that the community of States will manage to build in
this century and in this millennium a world where basic
needs will be met, where nature will be protected,
where the scourge of drugs and organized crime will be
controlled, with opportunities for all, with hopes for a
more promising future, in particular for young people
and for the disadvantaged.





